                  Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 Dov Frankel, individually and on behalf of all others
 similarly situated,                                                  Case. No.: 7:21-cv-3199
                                             Plaintiff,
                                                                      CLASS ACTION COMPLAINT
                                                                      DEMAND FOR JURY TRIAL
           -v.-
 I.C. System, Inc.,
                                          Defendant(s).

          Plaintiff Dov Frankel (“Plaintiff”) brings this Class Action Complaint by and through his

attorneys, Stein Saks, PLLC, against Defendant I.C. System, Inc. (“I.C.”), individually and on behalf

of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations specifically

pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                         INTRODUCTION/PRELIMINARY STATEMENT

     1.            The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

practices contribute to the number of personal bankruptcies, to material instability, to the loss of

jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.            The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer



                                                    1
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 2 of 11




protection laws were inadequate. Id. § 1692(b), Congress gave consumers a private cause of action

against debt collectors who fail to comply with the Act. Id. § 1692k.

                                   JURISDICTION AND VENUE

      3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

      4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where is where the Plaintiff resides, as well as a substantial part of the events or omissions giving

rise to the claim occurred and where Plaintiff resides.

                                   NATURE OF THE ACTION

      5.        Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

      6.        Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.        Plaintiff is a resident of the State of New York, County of Orange.

      8.        Defendant I.C. System, Inc. is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address for service in New York, c/o CT Corporation

System, 28 Liberty Street, New York, NY, 10005.

      9.        Defendant I.C. System, Inc. is a company that uses the mail, telephone, and facsimile

and regularly engages in business the principal purpose of which is to attempt to collect debts alleged

to be due itself or another.




                                                   2
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 3 of 11




                                        CLASS ALLEGATIONS

     10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.    The Class consists of:

            a.     all individuals with addresses in the State of New York;

            b.     to whom Defendant I.C. System, Inc. sent an initial collection letter;

            c.     attempting to collect a consumer debt;

            d.     providing multiple addresses without clarification as to which one a dispute letter

                   should be sent to;

            e.     which letter was sent on or after a date one (1) year prior to the filing of this action

                   and on or before a date twenty-one (21) days after the filing of this action.

     12.    The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     13.    Excluded from the Plaintiff Class is the Defendant and all officers, members, partners,

managers, directors and employees of the Defendant and its respective immediate families, and legal

counsel for all parties to this action, and all members of their immediate families.

     14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendant’s written communications to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e, 1692f, and 1692g.

     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff



                                                    3
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 4 of 11




Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

               the Plaintiff Class defined above is so numerous that joinder of all members would

               be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as to

               all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue is

               whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members. The

               Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

               members insofar as Plaintiff has no interests that are adverse to the absent class

               members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff has

               also retained counsel experienced in handling consumer lawsuits, complex legal

               issues, and class actions. Neither the Plaintiff nor his counsel have any interests

               which might cause them not to vigorously pursue the instant class action lawsuit.



                                                  4
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 5 of 11




            e. Superiority: A class action is superior to the other available means for the fair and

               efficient adjudication of this controversy because individual joinder of all members

               would be impracticable. Class action treatment will permit a large number of

               similarly situated persons to prosecute their common claims in a single forum

               efficiently and without unnecessary duplication of effort and expense that individual

               actions would engender.

     17.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

     19.       Plaintiff repeats the above allegations as if set forth here.

     20.       Some time prior to November 28, 2020, Plaintiff allegedly incurred an obligation to

Trugreen.

     21.       The obligation arose out of a transaction involving a debt to Trugreen in which

money, property, insurance or services, which are the subject of the transaction(s), were incurred

solely for personal, household or family purposes.

     22.       Specifically, Truegreen provided lawn care services and products to the Plaintiff.

     23.       The alleged Trugreen obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     24.       Trugreen is a "creditor" as defined by 15 U.S.C. § 1692a (4).



                                                   5
                Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 6 of 11




      25.        Upon information and belief, Trugreen contracted with the Defendant I.C. to collect

the alleged debt.

      26.        Defendant I.C. collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.


                            Violation – November 28, 2020 Collection Letter

      27.        On or about November 28, 2020, Defendant sent the Plaintiff an initial collection

letter regarding the alleged debt owed to Trugreen. See Letter attached as Exhibit A.

      28.        The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

disputing the debt.

      29.        However, there are two addresses listed in two different states:

            a. PO BOX 78611, Phoenix AZ 85062-8611;

            b. 444 Highway 96 East, PO Box 64378, St. Paul MN 55164-0378.

      30.        Neither of the two addresses are specifically identified as the correct address to send

a dispute to.

      31.        Plaintiff was therefore confused as to how to properly dispute the debt and exercise

his rights under § 1692g.

      32.        Upon information and belief, disputes sent to one or more of these addresses will not

be honored by Defendant.

      33.        Listing the incorrect address, without further clarification, confused Plaintiff as to

the proper address for sending a dispute.

      34.        Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

                                                    6
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 7 of 11




     35.       Without clear direction as to where to mail a written dispute, the least sophisticated

consumer would likely not dispute the debt at all. Instead, the least sophisticated consumer, like the

Plaintiff, would be left without any clear recourse regarding the proper steps for disputing a debt.

     36.       Without clear direction as to where to mail a written dispute, the least sophisticated

consumer would likely not dispute the debt at all because s/he would be frightened of calling the

collection agency where highly trained and aggressive debt collectors answer calls.

     37.       Furthermore, the letter directs the Plaintiff to call the creditor Trugreen directly to

discuss the account, which directly contradicts the statements in the letter to send a dispute about

the account to the Defendant I.C.

     38.       Because of Defendant’s actions, Plaintiff expended time, money, and effort in

determining the proper course of action.

     39.       In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

     40.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     41.       Defendant’s collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right not to be misled or treated unfairly with respect to any action for the

collection of any consumer debt.

     42.       Defendant’s deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately dispute

the debt.




                                                   7
              Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 8 of 11




      43.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

      44.       Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      45.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

      46.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

        47.     Plaintiff repeats the above allegations as if set forth here.

        48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        49.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

    misleading representation or means in connection with the collection of any debt.

        50.     While Defendant did make it clear where to remit payment, Defendant deceptively

    and/or misleadingly provided multiple addresses without identifying which one should be used

    to dispute the debt, in violation of § 1692e and § 1692e (10).

        51.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

    conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

    and attorneys’ fees.

                                    COUNT II
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692f et seq.


                                                    8
         Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 9 of 11




   52.     Plaintiff repeats the above allegations as if set forth here.

   53.     In the alternative, Defendant’s debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

U.S.C. § 1692f.

   54.     Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   55.     Defendant violated this section by unfairly providing multiple addresses and not

identifying which one should be used for disputing the debt.

   56.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                              COUNT III
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

   57.     Plaintiff repeats the above allegations as if set forth here.

   58.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   59.     Pursuant to 15 U.S.C. § 1692g:

              Within five days after the initial communication with a consumer in

              connection with the collection of any debt, a debt collector shall, unless the

              following information is contained in the initial communication or the

              consumer has paid the debt, send the consumer a written notice containing –

                   1. The amount of the debt;

                   2. The name of the creditor to whom the debt is owed;



                                               9
          Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 10 of 11




                    3. A statement that unless the consumer, within thirty days after

                         receipt of the notice, disputes the validity of the debt, or any

                         portion thereof, the debt will be assumed to be valid by the debt-

                         collector;

                    4. A statement that the consumer notifies the debt collector in

                         writing within thirty-day period that the debt, or any portion

                         thereof, is disputed, the debt collector will obtain verification of

                         the debt or a copy of a judgment against the consumer and a copy

                         of such verification or judgment will be mailed to the consumer

                         by the debt collector; and

                    5. A statement that, upon the consumer’s written request within the

                         thirty-day period, the debt collector will provide the consumer

                         with the name and address of the original creditor, if different

                         from the current creditor.

    60.     Defendant violated this section by providing multiple addresses and not identifying

which one should be used for disputing the debt thereby failing to provide the proper notice

required by §1692g in an initial collection letter.

    61.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.

                              DEMAND FOR TRIAL BY JURY

    62.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.



                                               10
             Case 7:21-cv-03199 Document 1 Filed 04/13/21 Page 11 of 11




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Dov Frankel, individually and on behalf of all others similarly

situated, demands judgment from Defendant I.C. System, Inc. as follows:

       i.    Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

      ii.    Awarding Plaintiff and the Class statutory damages;

     iii.    Awarding Plaintiff and the Class actual damages;

     iv.     Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

      v.     Awarding pre-judgment interest and post-judgment interest; and

     vi.     Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


    Dated:      April 13, 2021                             Respectfully Submitted,


                                                           Stein Saks, PLLC

                                                           /s/  Tamir S aland____
                                                           Tamir Saland, Esq.
                                                           285 Passaic Street
                                                           Hackensack, NJ, 07601
                                                           P. (201) 282-6500 ext. 122
                                                           F. (201) 282-6501
                                                           tsaland@SteinSaksLegal.com

                                                           Attorneys for Plaintiff




                                                11
